



Exhibit 10.3


SECOND AMENDMENT TO THE
SECOND AMENDED AND RESTATED CREDIT AGREEMENT


THIS SECOND AMENDMENT TO THE SECOND AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”), effective as of the 30th day of December, 2016 (the “Amendment
Effective Date”), is entered into by and among DMC GLOBAL INC. (formerly known
as Dynamic Materials Corporation), a Delaware corporation (the “Parent”), the US
Borrowers party hereto, the Alternative Currency Borrowers party hereto (the
Parent, the US Borrowers and Alternative Currency Borrowers are, collectively,
the “Borrowers”), the Guarantors party hereto (the “Guarantors”), the Lenders
party hereto (the “Lenders”), and JPMORGAN CHASE BANK, N.A., as Administrative
Agent.


RECITALS


WHEREAS, the Borrowers, the Guarantors, the Lenders, the Administrative Agent,
the London Agent and the Canadian Agent entered into that certain Second Amended
and Restated Credit Agreement dated as of February 23, 2015 (as amended by that
certain First Amendment to the Second Amended and Restated Credit Agreement
dated as of December 18, 2015 and as may be further amended from time to time,
the “Credit Agreement”);


WHEREAS, the Parent has requested that the Administrative Agent and the Lenders
amend certain provisions of the Credit Agreement;


WHEREAS, the Administrative Agent and the Lenders are willing to so amend the
Credit Agreement subject to the terms and conditions set forth herein, provided
that the Borrowers and the Guarantors ratify and confirm all of their respective
obligations under the Credit Agreement and the Loan Documents.


NOW, THEREFORE, in consideration of the foregoing and the mutual covenants set
forth in this Amendment, the Borrowers, the Guarantors, the Lenders and the
Administrative Agent agree as follows:


1. Defined Terms. Unless otherwise defined herein, capitalized terms used herein
have the meanings assigned to them in the Credit Agreement.


2. Amendment to Section 1.01. The following definition in Section 1.01 of the
Credit Agreement is hereby amended and restated in its entirety to read as
follows:


“Debt Service Coverage Ratio” means, for any trailing four quarter period, the
ratio of (a) Consolidated Pro Forma EBITDA of the Parent for such period, minus
the sum of (i) Cash Dividends, (ii) the capital expenditures for such period for
the Parent and its Subsidiaries determined on a consolidated basis in accordance
with GAAP and (iii) cash income Taxes paid, net of cash income Taxes refunded,
for such period by the Parent and its Subsidiaries (excluding $2,000,000.00 of
German income taxes paid in cash in the first fiscal quarter of 2016) to (b) the
sum of (i) cash Interest Expense of the Parent for such period and (ii)scheduled
principal payments of Consolidated Funded Indebtedness actually made during such
period.


3. Amendment to Section 5.05. Section 5.05 of the Credit Agreement is hereby
amended to add the following sentence at the end thereof:


“In addition to the foregoing, with respect to any Mortgaged Property on which a
“building” or “mobile home” (in each case, as such terms are defined for
purposes of the National Flood Insurance Program) is located, (i) to the extent
any portion of such Mortgaged Property is designated to be in a “flood hazard
area”, the applicable Obligor shall maintain flood insurance for such portion of
such Mortgaged Property in such total amount as required by Regulation H of the
Board, and all official rulings and interpretations thereunder or thereof, and
otherwise in compliance with the National Flood Insurance Program as set forth
in the Flood Disaster Protection Act of 1973, or as otherwise satisfactory to
the Administrative Agent and the Lenders, (ii) furnish to the Administrative
Agent prompt written notice of any redesignation of such Mortgaged Property into
or out of a “flood hazard area”, and (iii) to the extent any portion of such
Mortgaged Property is





--------------------------------------------------------------------------------





designated to be in a “flood hazard area”, the applicable Obligor shall furnish
to the Administrative Agent evidence of renewal (and payment of renewal premiums
therefor) of all such flood insurance policies prior to the expiration or lapse
thereof.”


4. Amendment to Section 5.13. Section 5.13 of the Credit Agreement is hereby
amended to restate the heading to read


“Further Assurances; New Real Property; New Intellectual Property” and add the
following new sentence after the first sentence thereof:“Without limitation of
the foregoing, in the event the Parent, any other US Borrower or any US
Guarantor acquires any new real property that is to be pledged as security for
the Obligations, the Parent will give written notice thereof to the
Administrative Agent and the Lenders at least 45 days in advance of the
effective date of such pledge and, upon receipt of confirmation from the Lenders
that flood insurance due diligence and flood insurance compliance has been
completed, the Parent or applicable US Borrower or US Guarantor, as the case may
be, may pledge such new real property as security for the Obligations pursuant
to a mortgage substantially in the form of the Mortgages and otherwise
reasonably satisfactory to the Administrative Agent.”


5. Addition of Section 5.15. Article V of the Credit Agreement is hereby amended
to add the following new Section 5.15 to the end of said Article:


“Section 5.15. Acknowledgment of Obligors. The Parent and each of the other
Obligors acknowledge and agree that any increase, extension or renewal of any of
the Commitments or Loans (including the provision of any Incremental Commitment
Increase or Incremental Term Loan, in each case, pursuant to Section 2.19 of the
Credit Agreement), or any extension or renewal of the Termination Date shall be
subject in each case to flood insurance due diligence and flood insurance
compliance satisfactory to the Administrative Agent and the Lenders.”


6. Ratification. Each of the Borrowers and Guarantors hereby ratifies all of its
Obligations under the Credit Agreement and each of the Loan Documents to which
it is a party, and agrees and acknowledges that the Credit Agreement and each of
the Loan Documents to which it is a party are and shall continue to be in full
force and effect as amended and modified by this Amendment. Nothing in this
Amendment extinguishes, novates or releases any right, claim, lien, security
interest or entitlement of any of the Lenders, the Administrative Agent, the
London Agent or the Canadian Agent created by or contained in any of such
documents nor are the Borrowers nor Guarantors released from any covenant,
warranty or obligation created by or contained herein or therein.


7. Representations and Warranties. Each of the Borrowers and Guarantors hereby
represents and warrants to the Administrative Agent, the London Agent, the
Canadian Agent and the Lenders that (a) this Amendment has been duly executed
and delivered on behalf of each of the Borrowers and Guarantors, (b) this
Amendment constitutes a valid and legally binding agreement enforceable against
each of the Borrowers and Guarantors in accordance with its terms, subject to
applicable bankruptcy, insolvency, fraudulent transfer, reorganization,
moratorium or other laws affecting creditors’ rights generally and subject to
general principles of equity, regardless of whether considered in a proceeding
in equity or at law, (c) the representations and warranties contained in the
Credit Agreement and the Loan Documents are true and correct on and as of the
date hereof in all material respects as though made as of the date hereof
(provided, that to the extent any such representation and warranty was made as
of a specific date, such representation and warranty shall be true and correct
in all material respects as of such specific date), (d) after giving effect to
this Amendment, no Default or Event of Default exists and (e) the execution,
delivery and performance of this Amendment has been duly authorized by each of
the Borrowers and Guarantors.


8. Conditions to Effectiveness. This Amendment shall be effective on the
Amendment Effective Date upon the execution and delivery hereof by the
Borrowers, the Guarantors and the Required Lenders to the Administrative Agent
and receipt by the Administrative Agent of this Amendment.


9. Release and Indemnity. Each of the Borrowers and Guarantors does hereby
release and forever discharge the Administrative Agent, London Agent, the
Canadian Agent, each of the Lenders, each of the Issuing Lenders and each
Related Party of any of the foregoing from any and all claims, demands, damages,
actions, cross-actions, causes of action, costs and expenses (including legal
expenses), of any kind or nature whatsoever, whether based on law or equity,
which any of said parties has held or may now or in the future own or hold,
whether known or unknown, for or because of any matter or thing done, omitted or
suffered to be done on or before the actual date upon which this Amendment is
signed by any of such parties arising directly or indirectly out of the Loan
Documents, any other documents, instruments or transactions relating thereto or





--------------------------------------------------------------------------------





the performance by any party thereto of their respective obligations thereunder.
Such release, waiver, acquittal and discharge shall and does include, without
limitation, any claims of usury, fraud, duress, misrepresentation, lender
liability, control, exercise of remedies and all similar items and claims, which
may, or could be, asserted by any Borrower or Guarantor, but such release,
waiver, acquittal and discharge shall not and does not include any claims,
demands, damages, actions, cross-actions, causes of action, costs and expenses
arising out of or relating to (a) the gross negligence or willful misconduct of
any Indemnitee, (b) in the case of Section 2.14 of the Credit Agreement, the
matters set forth in Section 2.14(e) of the Credit Agreement, (c) the
obligations of each Lender under Section 2.16(e) of the Credit Agreement, or (d)
any assignment or transfer by any Lender of its rights or obligations under the
Credit Agreement and the other Loan Documents, except for any such
assignment or transfer made in accordance with Section 10.04 of the Credit
Agreement and the applicable provisions of the other Loan Documents,
respectively. Each of the Borrowers and Guarantors hereby ratifies its
obligations under the indemnification provisions contained in the Loan Documents
to which it is a party, including, without limitation, Section 10.03 of the
Credit Agreement, and agrees that this Amendment and losses, claims, damages and
expenses related thereto shall be covered by such indemnification obligations to
the same extent as the Loan Documents.


10. Counterparts. This Amendment may be signed in any number of counterparts,
which may be delivered in original, facsimile or other electronic form (i.e.,
“PDF”) each of which shall be construed as an original, but all of which
together shall constitute one and the same instrument.


11. Governing Law. This Amendment, all Notes, the other Loan Documents and all
other documents executed in connection herewith shall be deemed to be contracts
and agreements under the laws of the State of New York and of the United States
of America and for all purposes shall be construed in accordance with, and
governed by, the laws of New York and of the United States.


12. Final Agreement of the Parties. Any previous agreement among the parties
with respect to the subject matter hereof is superseded by the Credit Agreement,
as amended by this Amendment. Nothing in this Amendment, express or implied is
intended to confer upon any party other than the parties hereto any rights,
remedies, obligations or liabilities under or by reason of this Amendment.


[Signature Pages Follow]





--------------------------------------------------------------------------------







PARTY
 
SIGNATURE
 
ENTITY AND TITLE
 
DATE
Parent, US Borrower, Alternative Currency Borrower and US Guarantor
 
/s/ Michael Kuta
 
DMC Global Inc.
 
Chief Financial Officer
 
 
Michael Kuta
 
 
 
 
 
 
 
 
 
 
 
Administrative Agent, US Issuing Lender, US Swingline Lender and US Lender
 
/s/ Keith Budoff
 
J.P. Morgan Chase Bank, N.A.
 
 Underwriting Sr. Associate
 
 
Keith Budoff
 
 
 
 
 
 
 
 
 
 
 
London Agent;
London Issuing Lender, Euro Swingline Lender and Alternative Currency Lender to
Dynamic Materials Luxembourg 2 S.A R.L.
 
/s/ Belinda Lucas
 
J.P. Morgan Europe Limited
 
 Associate
 
 
Belinda Lucas
 
 
 
 
 
 
 
 
 
 
 
Canadian Agent, Canadian Issuing Lender and Alternative Currency Lender
 
/s/ Jeffery Coleman
 
JPMorgan Chase Bank, N.A., Toronto Branch
 
 Executive Director
 
 
Jeffery Coleman
 
 
 
 
 
 
 
 
 
 
 
Syndication Agent, US Lender and Alternative Currency Lender
 
/s/ Michael Fesl
 
KeyBank National Association
 
Assistant Vice President
 
 
Michael Fesl
 
 
 
 
 
 
 
 
 
 
 
Documentation Agent, US Lender and Alternative Currency Lender
 
/s/ Thomas J. Zak
 
Wells Fargo Bank, National Association
 
Senior Vice President
 
 
Thomas J. Zak.
 
 
 
 
 
 
 
 
 
 
 
US Lender and Alternative Currency Lender
 
/s/ illegible
 
Bank of America, N.A.
 
Senior Vice President
 
 
illegible
 
 
 
 
 
 
 
 
 
 
 
Alternative Currency Lender
 
/s/ Medina Sales de Andrade
 
Bank of America, National Association (Canada Branch)
 
Vice President
 
 
Medina Sales de Andrade


 
 
 
 






